In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-14-00356-CR
                                   ________________________

                           DAVID WALTER BRIDGMAN, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                               On Appeal from the 69th District Court
                                       Dallam County, Texas
                        Trial Court No. 4358; Honorable Ron Enns, Presiding


                                             May 18, 2016

                                  MEMORANDUM OPINION
                        Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Following a plea of not guilty, Appellant, David Walter Bridgman, was convicted

in a bench trial of theft of property valued at $1,500 or more but less than $20,000, a

state jail felony,1 enhanced to a second degree felony by two prior felony convictions.2


        1
          TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A) (West Supp. 2015). Two years after commission of
the offense at issue, the statute was amended to increase the value of property to more than $2,500 but
less than $30,000 for state jail felony theft. See Act of May 31, 2015, 84th Leg., R.S., ch. 1251, § 10,
2015 Tex. Gen. Laws 4209, 4213.
        2
            TEX. PENAL CODE ANN. § 12.425(b) (West Supp. 2015).
Punishment was assessed at confinement for seven years. By a sole issue, Appellant

contends the evidence is insufficient to support his conviction. We affirm.


      BACKGROUND

      Appellant was accused of theft of tools and equipment used in the plumbing

trade that he suspected had been stolen by another person. The complainant, Robert

White, a self-employed plumber, was looking in his warehouse for particular tools used

only occasionally when he discovered numerous items missing.             He realized his

business had been burglarized and called the police. Over the next several days, he

compiled a spreadsheet of the missing items, the cost of each, and whether the item

had been recovered.


      About a week after the theft, an officer on patrol observed a white pickup with

expired registration parked in front of a house in a known drug area. He observed three

males and one female exit the house and the three males loading tool cases in the back

of the pickup. He recognized one of the individuals as Appellant. Unsure if the house

was being burglarized, the officer decided to investigate further. When he attempted to

contact the individuals, the males ran inside the house and locked the door while the

female remained outside. The female, one of the homeowners, could not explain why

the males had run into the house. The officer looked in the back of the truck which was

in open view and observed items he believed were connected to the theft of White’s

plumbing business. He called a detective and an investigator to the scene and they

began an investigation. White was also called to come to the scene to identify the items

in the pickup. He identified the items as his because they are specific to his industry

and some of the items had “W”s marked on them.

                                            2
        With permission from the female owner, the officers eventually entered the house

where the males were holed up. The house was cleared and Appellant was found lying

in bed pretending to be asleep.             The female consented to a search.                White’s air

compressor was found underneath a blanket.3 Appellant and one of the other males

were then arrested.


        APPLICABLE LAW

        A person commits theft if he (1) unlawfully appropriates property (2) with intent to

deprive the owner of the property. TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2015).

The Penal Code further provides that appropriation is unlawful if it is obtained without

the owner’s “effective consent.” Id. at (b)(1). Appropriation of property is also unlawful

if it is stolen and the accused appropriates the property knowing it was stolen by

another. Id. at (b)(2). “Appropriate” is defined as acquiring or otherwise exercising

control over property other than real property. Id. at § 31.01(4)(B). At the time of

commission of the alleged offense, if the value of the property was more than $1,500

but less than $20,000, it was a state jail felony. Id. at (e)(4)(A).


        Appellant challenges the sufficiency of the evidence to support his theft. Relying

on Hardesty v. State, 656 S.W.2d 73, 77 (Tex. Crim. App. 1983), and Jackson v. State,

645 S.W.2d 303, 306 (Tex. Crim. App. 1983), he maintains there is no evidence to show

he carried the stolen items to the pickup, that he possessed the pickup, or that his close

proximity to the items inferred he exercised any possession over those items. We

disagree.

        3
          It is immaterial that some items were found in the back of the pickup and others were in the
house. When numerous items are stolen at the same time, recent, unexplained, personal possession of
any one item is sufficient to support an inference of theft. Hite v. State, 650 S.W.2d 778, 781 (Tex. Crim.
App. 1983).
                                                      3
      STANDARD OF REVIEW

      The only standard that a reviewing court should apply in determining whether the

evidence is sufficient to support each element of a criminal offense the State is required

to prove beyond a reasonable doubt is the standard set forth in Jackson v. Virginia, 443
U.S. 307, 33 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). See Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010). Under that standard, in assessing the sufficiency of

the evidence to support a criminal conviction, this court considers all the evidence in the

light most favorable to the verdict and determines whether, based on that evidence and

reasonable inferences to be drawn therefrom, a rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. See Jackson, 443 U.S.

at 319; Brooks, 323 S.W.3d at 912. In our review, we must evaluate all of the evidence

in the record, both direct and circumstantial, whether admissible or inadmissible.

Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999), cert. denied, 529 U.S.
1131, 120 S. Ct. 2008, 146 L. Ed. 2d 958 (2000).


      ANALYSIS

      At trial, White described the stolen items and their value.       The stolen items

included a ProShot Laser used for working on sewer lines that originally cost him

$10,000, a Hilti TE5 hammer drill and bits, a Hilti 805 jack hammer, water pipes, an

electric pipe cutter, chargers and batteries, a drill and bits, an air compressor, a wire

locator, a cast iron pipe cutter, pipe threaders, and a saw. He estimated the total value

of the stolen items to be $19,160. Some, but not all, of the items were recovered.




                                            4
      White identified photos of the stolen items. He testified that Appellant was not

his employee and did not have permission to possess his plumbing tools and

equipment. On cross-examination, he testified that no other plumbers in Dalhart

specialized in his type of plumbing business.


      After being arrested, Appellant gave a recorded statement to the investigator. He

claimed that another individual had stolen the items from White’s plumbing warehouse

and he was “suspicious” they were stolen. He acknowledged carrying tools out of the

house and to the pickup and stated he “figured they were stolen.” When questioned

about his intent in possessing the tools, he claimed he was attempting to return them to

the owner although he did not know the owner. He also told the investigator he did not

own the white pickup, but he had the owner’s permission to drive it.


      A police department employee testified that in his six years’ experience, he had

an occasion to interact with Appellant. Although he could not be sure of the exact date,

he had seen Appellant driving the white pickup in which the stolen tools were found.

The officer who initially discovered the stolen items also testified he had seen Appellant

drive the white pickup on “numerous occasions.”


      When a defendant is in possession of recently stolen property and fails to provide

a reasonable explanation, the trier of fact may draw an inference of guilt as to the theft

of that property. Poncio v. State, 185 S.W.3d 904, 905 (Tex. Crim. App. 2006). Such

an inference is not, however, conclusive and the State must still prove each element of

the crime beyond a reasonable doubt. Cocke v. State, 201 S.W.3d 744, 747 n.4 (Tex.

Crim. App. 2006); Hardesty, 656 S.W.2d at 77.


                                            5
       If, however, a defendant offers an explanation for his possession of recently

stolen items, the record must demonstrate that the defendant’s explanation at the time

his possession is called into question is either false or unreasonable before the

evidence will support an inference of guilt. Jackson v. State, 12 S.W.3d 836, 839 (Tex.

App.—Waco 2000, pet. ref’d).       Whether an explanation is true or reasonable is a

question of fact for the trier of fact. Dixon v. State, 43 S.W.3d 548, 552 (Tex. App.—

Texarkana 2001, no pet.).        The falsity of the explanation may be shown by

circumstantial evidence. Jackson, 12 S.W.3d at 840.


       Here, the evidence established that the responding officer observed Appellant

carrying tools from the house to the pickup. Appellant told the investigator the items

were already in the house when he arrived and he carried tools to the pickup to help get

them out of the house.     Although Appellant suspected who had actually stolen the

items, his explanation to the investigator that he intended to return the stolen items to

the “rightful owner” infers his knowledge that the items were stolen and that he

exercised control over them. Under these circumstances, it is certainly reasonable to

conclude the trier of fact found Appellant’s explanation for being in possession of the

recently stolen items to be false or unreasonable.


       Additionally, Appellant admitted to the investigator he had permission to drive the

pickup containing the stolen items and certain members of law enforcement had

previously seen him drive the pickup. Based upon these facts, we find the judge as

factfinder was faced with sufficient evidence to permit him to infer Appellant’s

possession of recently stolen property as an inference supporting a finding of guilt.



                                            6
      Moreover, there is additional circumstantial evidence that Appellant attempted to

avoid detection and arrest by running back into the residence, locking the door, and

feigning sleep. Attempts to avoid police apprehension are also circumstances from

which an inference of guilt may be drawn. Burks v. State, 876 S.W.2d 877, 903 (Tex.

Crim. App. 1994); Rumbaugh v. State, 629 S.W.2d 747, 752 (Tex. Crim. App. 1982).

Therefore, viewing all the evidence in the light most favorable to the verdict, we

conclude it is sufficient to support Appellant’s theft conviction.   His sole issue is

overruled.


      CONCLUSION

      The trial court’s judgment is affirmed.




                                                Patrick A. Pirtle
                                                     Justice


Do not publish.




                                            7